IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00350-CV

KENNETH THOMAS,
                                                          Appellant
v.

RICHARD TORRES, ET AL,
                                                          Appellees



                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 1828798


                          MEMORANDUM OPINION


      Kenneth Thomas filed a notice of appeal on October 26, 2018. By letter dated

November 20, 2018, this Court notified Thomas that the appeal was subject to dismissal

because there does not appear to be a final, appealable order.   The Clerk also warned

Thomas that the appeal would be dismissed unless, within 21 days of the date of the

letter, a response was filed showing grounds for continuing the appeal. See TEX. R. APP.

P. 44.3. Thomas did not file a response.
        Because there is no final appealable order in this case, we dismiss this appeal for

lack of jurisdiction.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 2, 2019
[CV06]




Thomas v. Torres, et al                                                              Page 2